BY THE COMMISSION.
On October 1, 1972, Chapter 72-374, Laws of Florida, (§330.45-53, F.S.) became effective and the commission obtained regulatory jurisdiction over air carriers in Florida. Those “operating at least one scheduled flight per week as of October 1, 1972, and continuously thereafter . . .” had ninety days in which to file an application for a certificate. This applicant is one of those air carriers.
In addition to evidence of “bona fide” operations submitted with the application, the applicant at the hearing presented evidence in the form of aircraft flight logs, passenger manifests or flight plans, schedules and tariff brochure, and fees paid for use of various facilities required by its operation.
The substance of the protestant’s testimony was that Air Florida’s commencement of operations on September 27, 1972, or barely prior to the grandfather effective date, did not establish bona fide operations and Air Florida’s prospectus failed to prove financial stability. Neither of these contentions have any merit. Further, since the protestant has no authority, little consideraion can be given to its protest. Tamiami Trail Tours v. Mayo, 234 So.2d 4, (Fla. 1970); Order 10674, Docket 72615-CCT.
From the foregoing, the commission concludes that the applicant was in operation in accordance with the law cited and quoted above.
It is therefore ordered that the application of Air Florida, Inc., Suite 307, 9300 South Dadeland Blvd., Miami, Florida 33156, for “grandfather” authority as an air carrier be and the same is hereby granted and that Certificate of Public Convenience and Necessity No. 9-ACC be issued so as to authorize operations of Class 1 aircraft between Miami, Orlando and St. Petersburg.
It is further ordered that the certificate not be issued until the applicant has obtained commission approval of its tariff and schedules within 90 days of the date of this order, otherwise the above grant of authority shall be null and void.
*71By order of Chairman WILLIAM H. BEVIS, Commissioner WILLIAM T. MAYO and Commissioner PAULA HAWKINS, as and constituting the Florida Public Service Commission, this 20th day of June, 1973.
William B. DeMilly Administrative Secretary